[Cite as SW Acquisition Co., Inc. v. Akzo Nobel Paints, L.L.C., 2021-Ohio-309.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

SW ACQUISITION CO., INC.,                              :

                 Plaintiff-Appellant,                  :
                                                                             No. 109236
                 v.                                    :

AKZO NOBEL PAINTS, L.L.C., ET AL., :

                 Defendants-Appellees.                 :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: February 4, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-18-904917


                                    Appearances:

                 Strauss Troy Co., L.P.A., and Philomena S. Ashdown, for
                 appellant.

                 Thompson Hine, L.L.P., Timothy J. Coughlin, and Mark
                 R. Butscha, Jr., for appellees.


EILEEN T. GALLAGHER, P.J.:

                Plaintiff-appellant, SW Acquisition Co., Inc. (“SWAC”), appeals from

the decision of the trial court granting summary judgment in favor of defendant-

appellee, PPG Architectural Finishes, Inc. (“PPG”). SWAC raises the following

assignments of error for review:
      1. The trial court improperly reviewed the claims on the merits when
      the sole relief requested in the complaint was for the trial court to
      appoint an arbitrator.

      2. The trial court improperly found that the previously disclosed
      contract claim was precluded by judicial estoppel purely because the
      claim was initially valued at $0 by the former owner/assignor.

      3. The trial court incorrectly found that the fraud claim was precluded
      by judicial estoppel due to the failure of the prior owner to disclose this
      claim on its [bankruptcy] schedules.

               After careful review of the record and relevant case law, we reverse the

trial court’s judgment and remand the case for the trial court to enforce the binding

arbitration provisions contained in the relevant commercial contract.

                    I.   Procedural and Factual History

               In September 2009, Miller Brothers Wallpaper Company, Inc. (“Miller

Bros.”) purchased certain retail stores and assets from Akzo Nobel Paints, L.L.C.

(“Akzo”), the predecessor-in-interest to PPG. Miller Bros. further agreed to be the

“semi-exclusive dealer” of Akzo’s paint products pursuant to an Authorized Dealer

Agreement (“the ADA”). The ADA contains a broadly worded arbitration provision,

which states, in relevant part:

      Any controversy or claim arising out of or relating to this Agreement or
      breach of this Agreement shall finally be settled by binding arbitration
      before single arbitrator who will be jointly appointed by the parties.
      * * * If the parties cannot agree on an arbitrator, either party may
      request, any judge located in Cuyahoga County, Ohio to appoint an
      arbitrator, which appointment shall be final. The arbitration will be
      held in Cleveland, Ohio.

ADA at ¶ 21.
             In October 2012, Miller Bros. filed for bankruptcy on the basis of a

voluntary petition signed by its president and sole shareholder, Victor Wells.

According to Miller Bros.’s bankruptcy petition, Akzo was its largest unsecured

creditor, with an unsecured claim in the amount of $946,000. Schedule B of the

bankruptcy filing required Miller Bros. to list all of its personal property, including

“contingent and unliquidated claims of every nature,” and the “estimated value of

each.” In compliance with this requirement, Miller Bros. listed a “potential claim

against former supplier [Akzo] for breach of contract” with a stated value of “0.00.”

No other claims were listed in the schedules.

             During the bankruptcy proceedings, Miller Bros. moved to approve the

sale of its assets to “an insider, SWAC, whose sole shareholder is Steve Wells, son of

debtor’s sole shareholder Victor Wells.” The bankruptcy court approved Miller

Bros.’s sale of assets to SWAC in January 2013.

             Miller Bros.’s bankruptcy case was dismissed in July 2013. Thereafter,

SWAC filed a complaint in the Hamilton County Court of Common Pleas, alleging

causes of action for breach of contract and fraud against Akzo and John Does 1-10.

SWAC alleged that Akzo fraudulently induced Miller Bros. to enter the asset

purchase agreement by providing false financial information.           SWAC further

pursued a breach of contract claim that was premised on Akzo’s failure to comply

with its guarantee of a 28 percent profit percentage and its promise that Miller Bros.

would have the exclusive right to sell Akzo products within a specific geographical
region. In October 2013, the case was removed to the United States District Court

for the Southern District of Ohio.

            In December 2013, PPG, successor-by-merger to PPG Architectural

Coatings, L.L.C., f.k.a. Akzo Nobel Paints, L.L.C., filed a motion to dismiss and

compel arbitration. PPG argued that arbitration was appropriate because (1) “the

parties signed a broadly worded agreement providing for that method of dispute

resolution,” and (2) “[SWAC] is bound by its predecessor’s agreement to arbitrate

all related claims.” The federal court granted the motion in April 2014, stating, in

relevant part:

      In sum, a valid agreement to arbitrate exists between the parties and
      the specific disputes raised in the complaint fall within the substantive
      scope of that agreement to arbitrate. [SWAC]’s claims are all subject to
      binding arbitration.

             In October 2018, SWAC filed a complaint against Akzo, PPG, and John

Does 1-10 in the Cuyahoga County Court of Common Pleas. The complaint, which

was amended in December 2018, contained a single prayer for relief that sought to

compel arbitration pursuant to R.C. 2711.03. Relevant to this appeal, the amended

complaint alleged as follows:

      12. That the parties or their predecessors in interest entered into the
      agreements attached hereto and marked exhibit A, [the ADA] and
      [asset purchase agreement], and the foregoing documents provide for
      any controversy or claim arising out of or relating to this agreement or
      beach of this agreement shall finally be settled by binding arbitration
      before single arbitrator who will be jointly appointed by the parties.

      13. The parties have been unable to agree on an arbitrator as provided
      in the [ADA] and [SWAC] will be denied access to arbitration unless
      this Court appoints an arbitrator.
      14. The [ADA] provides that if the parties are unable to agree on an
      arbitrator, either party may request any judge located in Cuyahoga
      County, Ohio, to appoint an arbitrator, and the selection of the
      arbitrator by judge located in Cuyahoga County, Ohio, shall be final and
      [SWAC] requests this court to implement this provision of the parties’
      agreements.

      15. [SWAC] has valid claims against the defendants and [SWAC]
      desires to arbitrate the claims including but not limited to actions for
      fraud, breach of contract, request for damages, both compensatory and
      punitive.

      ***

      17. That the defendants have refused to acquiesce or participate in the
      selection of an arbitrator by judge located in Cuyahoga County, Ohio
      and thereby have denied [SWAC] the opportunity to resolve [its] claims
      pursuant to the agreements attached hereto.

             In February 2019, PPG moved to dismiss the amended complaint,

arguing that SWAC lacks standing or, alternatively, should be judicially estopped

from seeking the appointment of an arbitrator to resolve its purported claims.

Following SWAC’s filing of a brief in opposition, the trial court converted the motion

to dismiss to a motion for summary judgment and ordered the parties to submit

supplemental briefing.

              In April 2019, PPG filed a supplemental motion in support of the

converted motion for summary judgment. In its motion, PPG reiterated its position

that SWAC lacks standing to pursue an action against PPG because the purported

fraud claim was not listed as an asset in the Miller Bros. bankruptcy schedules and

the breach of contract claim had a listed monetary value of $0.00. Alternatively,

PPG argued that SWAC is judicially estopped from bringing the asserted claims

because they are predicated on facts that are inconsistent or contrary to Miller
Bros.’s sworn representations during the bankruptcy proceedings. PPG supported

its motion for summary judgment with a copy of SWAC’s original complaint in the

Hamilton County Court of Common Pleas and certified copies of the relevant

pleadings in the federal bankruptcy court.

             SWAC filed a brief in opposition to summary judgment, arguing that

there remained genuine issues of material fact regarding the scope and nature of the

assets purchased from Miller Bros. SWAC asserted that PPG’s motion for summary

judgment essentially equated to an attempt to set aside the federal court’s order

compelling arbitration, and “to further set aside or modify the order of sale issued

by the bankruptcy court.” SWAC supported its brief in opposition with a copy of

PPG’s motion to dismiss and compel arbitration in the federal court, a copy of the

federal court’s order granting PPG’s motion to dismiss and compel arbitration,

copies of relevant pleadings in the bankruptcy court, and the affidavit of Steve Wells.

              A hearing was held to address PPG’s motion for summary judgment in

July 2019.    At the hearing, PPG explained its standing and judicial estoppel

arguments as follows:

      [T]he argument boils down to that the fraud was not disclosed [in the
      bankruptcy proceedings]. The contract claim was represented to be
      worthless and, therefore, [SWAC] has no standing to assert a fraud
      claim that was not disclosed or a worthless contract claim. And even if
      it has standing, it’s judicially estopped because the claim was not
      disclosed. In other words, it did not exist under Sixth Circuit law or it
      was represented to have zero dollars and now [SWAC] cannot take a
      contrary position in this case.
              In contrast, SWAC maintained that the breach of contract claim was

sufficiently disclosed and, although the claim was listed as having a value of zero,

this characterization reflected that the value of the claim was unknown as opposed

to being worthless. SWAC further argued that because it purchased “all assets of the

seller,” it necessarily purchased an interest in the fraud claim. As explained by

counsel for SWAC, “if there’s a fraud claim, that’s one of the assets, Your Honor.”

              In August 2019, the trial court issued an order and opinion granting

summary judgment in favor of PPG, stating:

      This court finds that [SWAC] lacks standing to pursue its claim as the
      fraud cause of action was not disclosed in the bankruptcy petition and
      therefore could not have been part of the sale to [SWAC]. In addition,
      the contract claim at issue was included in the bankruptcy, however, its
      value was listed as $0. Thus, [SWAC] did not suffer a concrete and
      particularized injury in the first place, and there is no issue for which
      the court can provide redress.

             In addition, the trial court determined that the doctrine of judicial

estoppel further warranted summary judgment in favor of PPG, stating:

      The position that [SWAC] took under oath in front of the bankruptcy
      court was that any breach of contract claim was worth $0, and that
      there was no fraud claim, a position which the bankruptcy court
      accepted. Consequently, this court finds that [SWAC] is judicially
      estopped from bringing its claims against [PPG], as they were either
      not disclosed or disclosed with a value of $0 in the previous bankruptcy
      action.

              Finally, the trial court determined that “the instant dispute is not

arbitrable” because the potential claims against PPG were not within the scope of

the relevant arbitration agreement.

             SWAC now appeals from the trial court’s judgment.
                           II. Law and Analysis

              Collectively, SWAC’s first, second, and third assignments of error

challenge the trial court’s decision to grant summary judgment in favor of PPG. In

its first assignment of error, SWAC contends that the trial court exceeded its

jurisdiction by addressing the underlying claims of breach of contract and fraud

when assessing its petition to compel arbitration. Alternatively, SWAC argues in its

second and third assignments of error that the trial court incorrectly applied the

principles of standing and judicial estoppel.

                             A. Standard of Review

              We review an appeal from summary judgment under a de novo

standard of review. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d

241 (1996); Zemcik v. LaPine Truck Sales & Equip. Co., 124 Ohio App.3d 581, 585,

706 N.E.2d 860 (8th Dist.1998).

              Pursuant to Civ.R. 56, summary judgment is appropriate when (1)

there is no genuine issue of material fact, (2) the moving party is entitled to

judgment as a matter of law, and (3) reasonable minds can come to but one

conclusion and that conclusion is adverse to the nonmoving party, said party being

entitled to have the evidence construed most strongly in his favor. Horton v.

Harwick Chem. Corp., 73 Ohio St.3d 679, 653 N.E.2d 1196 (1995), paragraph three

of the syllabus. The party moving for summary judgment bears the burden of

showing that there is no genuine issue of material fact and that it is entitled to
judgment as a matter of law. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662

N.E.2d 264 (1996).

              Once the moving party satisfies its burden, the nonmoving party “may

not rest upon the mere allegations or denials of the party’s pleadings, but the party’s

response, by affidavit or as otherwise provided in this rule, must set forth specific

facts showing that there is a genuine issue for trial.” Civ.R. 56(E); Mootispaw v.

Eckstein, 76 Ohio St.3d 383, 385, 667 N.E.2d 1197 (1996). Doubts must be resolved

in favor of the nonmoving party. Murphy v. Reynoldsburg, 65 Ohio St.3d 356, 358-

359, 604 N.E.2d 138 (1992).

              With the foregoing standard in mind, we address SWAC’s complaint

to compel arbitration.

                          B. The Ohio Arbitration Act

              The Ohio Arbitration Act provides: “A provision in any written

contract * * * to settle by arbitration a controversy that subsequently arises out of

the contract * * * shall be valid, irrevocable, and enforceable, except upon grounds

that exist at law or in equity for the revocation of any contract.” R.C. 2711.01(A).

Thus, Ohio recognizes a “strong public policy” in favor of arbitration and the

enforcement of arbitration provisions. Hayes v. Oakridge Home, 122 Ohio St.3d

63, 2009-Ohio-2054, 908 N.E.2d 408, ¶ 15; Taylor Bldg. Corp. of Am. v. Benfield,

117 Ohio St.3d 352, 2008-Ohio-938, 884 N.E.2d 12, ¶ 24. Although a party cannot

be compelled to arbitrate a dispute the party has not agreed to submit to arbitration,

Council of Smaller Ents. v. Gates, McDonald & Co., 80 Ohio St.3d 661, 665, 687
N.E.2d 1352 (1998), “[a]ny doubts regarding arbitrability should be resolved in favor

of arbitration.” Natale v. Frantz Ward, L.L.P., 2018-Ohio-1412, 110 N.E.3d 829, ¶ 9

(8th Dist.), citing Academy of Medicine of Cincinnati v. Aetna Health, Inc., 108

Ohio St.3d 185, 2006-Ohio-657, 842 N.E.2d 488, ¶ 14.

              The Ohio Arbitration Act allows for either direct enforcement of such

agreements through an order to compel arbitration under R.C. 2711.03, or indirect

enforcement through an order staying proceedings under R.C. 2711.02. Maestle v.

Best Buy Co., 100 Ohio St.3d 330, 2003-Ohio-6465, 800 N.E.2d 7, ¶ 14. A party

may choose to move for a stay, petition for an order to proceed to arbitration, or seek

both. Id. at ¶ 18. However, these are separate and distinct procedures. Id. at ¶ 14.

              In this case, SWAC sought to compel the appointment of an arbitrator

pursuant to R.C. 2711.03. The statute provides, in relevant part:

      (A) The party aggrieved by the alleged failure of another to perform
      under a written agreement for arbitration may petition any court of
      common pleas having jurisdiction of the party so failing to perform for
      an order directing that the arbitration proceed in the manner provided
      for in the written agreement. * * * The court shall hear the parties, and,
      upon being satisfied that the making of the agreement for arbitration
      or the failure to comply with the agreement is not in issue, the court
      shall make an order directing the parties to proceed to arbitration in
      accordance with the agreement.

      (B) If the making of the arbitration agreement or the failure to perform
      it is in issue in a petition filed under division (A) of this section, the
      court shall proceed summarily to the trial of that issue. * * *.

              Pursuant to the plain language of the statute, when a defendant

petitions the trial court for an order compelling arbitration, “the trial court must

determine that the arbitration agreement or failure to comply with the agreement is
not an issue before compelling arbitration.” Cole v. Macy’s, Inc., 8th Dist. Cuyahoga

No. 99502, 2013-Ohio-4705, ¶ 7. “[W]hen determining whether a trial is necessary

under R.C. 2711.03, the relevant inquiry is whether a party has presented sufficient

evidence challenging the validity or enforceability of the arbitration provision to

require the trial court to proceed to trial before refusing to enforce the arbitration

clause.” Garcia v. Wayne Homes, L.L.C., 2d Dist. Clark. No. 2001 CA 53, 2002-

Ohio-1884, ¶ 29.

              Throughout these proceedings, PPG, as Akzo’s successor-in-interest,

has not disputed the validity of the arbitration provision contained in the ADA. In

fact, the record reflects that PPG has previously argued in the federal court that

“[SWAC’s] claims in this matter are arbitrable” because (1) SWAC stepped into the

shoes of Miller Bros., (2) the parties agreed that all claims or controversies be

resolved by binding arbitration, and (3) SWAC’s claims are not statutorily exempt

from arbitration.

              Yet, despite its prior position in the federal court, PPG now argues in

state court that it would be “futile” to order the parties to arbitration because SWAC

lacks standing to pursue claims for breach of contract and fraud, or, alternatively, is

judicially estopped from seeking the appointment of the arbitrator. As previously

stated, PPG’s argument is predicated on the information disclosed to the bankruptcy

court in the Miller Bros.’s summary of schedules.

              On appeal, SWAC counters that, pursuant to the plain language of

R.C. 2711.03, the trial court exceeded the scope of its jurisdiction by addressing the
issue of standing and judicial estoppel “when the sole issue before the court was to

appoint an arbitrator.” SWAC maintains that the underlying claims fell within the

scope of the mandatory arbitration agreement and, therefore, the trial court had “no

business weighing the merits of the grievance because the agreement is to submit all

grievances to arbitration, not merely those which the court will deem meritorious.”

                      1. Standing and Judicial Estoppel

              Ohio’s common pleas courts are endowed with “original jurisdiction

over all justiciable matters * * * as may be provided by law.” Ohio Constitution,

Article IV, Section 4(B). Pursuant to R.C. 2305.01, courts of common pleas have

“original jurisdiction in all civil cases in which the sum or matter in dispute exceeds

the exclusive original jurisdiction of county courts.” This court has long held that

the court of common pleas is a court of general jurisdiction, with subject-matter

jurisdiction that extends to “all matters at law and in equity that are not denied to

it.” Saxton v. Seiberling, 48 Ohio St. 554, 558-559, 29 N.E. 179 (1891).

              Subject-matter jurisdiction is the power of a court to entertain and

adjudicate a particular class of cases. Morrison v. Steiner, 32 Ohio St.2d 86, 87, 290

N.E.2d 841 (1972). A court’s subject-matter jurisdiction is determined without

regard to the rights of the individual parties involved in a particular case. State ex

rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70, 75, 701 N.E.2d 1002 (1998); Handy v.

Ins. Co., 37 Ohio St. 366, 370 (1881). A court’s jurisdiction over a particular case

refers to the court’s authority to proceed or rule on a case that is within the court’s

subject-matter jurisdiction. Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980,
806 N.E.2d 992, ¶ 12. This latter jurisdictional category involves consideration of

the rights of the parties.

               “Standing is certainly a jurisdictional requirement; a party’s lack of

standing vitiates the party’s ability to invoke the jurisdiction of a court — even a

court of competent subject-matter jurisdiction — over the party’s attempted action.”

Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040,

¶ 22. “But an inquiry into a party’s ability to invoke a court’s jurisdiction speaks to

jurisdiction over a particular case, not subject-matter jurisdiction.” Id.

               A determination of standing necessarily looks to the rights of the

individual parties to bring the action, as they must assert a personal stake in the

outcome of the action in order to establish standing. Ohio Pyro, Inc. v. Ohio Dept.

of Commerce, 115 Ohio St.3d 375, 2007-Ohio-5024, 875 N.E.2d 550, ¶ 27; see also

CapitalSource Bank v. Hnatiuk, 8th Dist. Cuyahoga No. 103210, 2016-Ohio-3450,

¶ 22, quoting Davet v. Sheehan, 8th Dist. Cuyahoga No. 101452, 2014-Ohio-

5694, ¶ 22 (“‘It is fundamental that a party commencing litigation must have

standing to sue in order to present a justiciable controversy and invoke the

jurisdiction of the common pleas court.’”).        Lack of standing is certainly a

fundamental flaw that would require a court to dismiss the action. Fed. Home Loan

Mtge. Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-5017, 979 N.E.2d 1214,

¶ 40. Standing is a question of law that we review de novo. In re $75,000.00 United

States Currency (Katz), 2017-Ohio-9158, 101 N.E.3d 1209, ¶ 45 (8th Dist.), citing

State v. Jamison, 2d Dist. Montgomery No. 23211, 2010-Ohio-965, ¶ 10.
              Contrary to SWAC’s contention that the trial court improperly delved

into the merits of its potential claims, it is well established that “[s]tanding is a

preliminary inquiry that must be made before a court may consider the merits of a

legal claim.” Kincaid v. Erie Ins. Co., 128 Ohio St.3d 322, 2010-Ohio-6036, 944

N.E.2d 207, ¶ 9. Traditional standing principles require the plaintiff to show that he

or she has suffered (1) an injury that is, (2) fairly traceable to the defendant’s

allegedly unlawful conduct, and (3) likely to be redressed by the requested relief.

Moore v. Middletown, 133 Ohio St.3d 55, 2012-Ohio-3897, 975 N.E.2d 977, ¶ 22,

citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 112 S.Ct. 2130, 119 L.Ed.2d 351

(1992). To have standing, a plaintiff must have a personal stake in the outcome of

the controversy and have suffered some concrete injury that is capable of resolution

by the court. Middletown v. Ferguson, 25 Ohio St.3d 71, 75, 495 N.E.2d 380 (1986).

              In this case, PPG’s standing argument focuses exclusively on the

potential claims of breach of contract and fraud referenced in SWAC’s amended

complaint. However, SWAC’s amended complaint did not expressly set forth causes

of action for breach of contract or fraud. Rather, the amended complaint set forth a

single prayer for relief, requesting the trial court to appoint an arbitrator pursuant

to R.C. 2711.03(A) and the mandatory arbitration provisions contained in the ADA.

Thus, the sole issue before the trial court was whether SWAC had standing to enforce

the ADA’s arbitration provision.

              In this regard, neither SWAC nor PPG have disputed that they are

successors or assignees of, and in privity with, the original parties to the ADA. Thus,
pursuant to the express terms of the ADA, they are bound by the terms of the

agreement, including the arbitration provision. See ADA ¶ 12.1 (“This Agreement

shall inure to the benefit of and be binding upon each of the parties hereto and their

respective successors and assigns, except as otherwise set forth herein”); see also I

Sports v. IMG Worldwide, Inc., 8th Dist. Cuyahoga No. 83349, 2004-Ohio-3113,

¶ 12 (Nonsignatories to arbitration contracts may be contractually bound by

ordinary contract and agency principles), citing Thomson-CSF, S.A. v. Am.

Arbitration Assn., 64 F.3d 773, 776 (2d Cir.1995).

               Under these circumstances, we find the trial court had subject-matter

jurisdiction to entertain and adjudicate a petition to compel arbitration pursuant to

R.C. 2711.03(A). In addition, the record support’s SWAC’s assertion that, as the

assignee of Miller Bros.’s assets, it had standing to pursue the petition based on the

rights and interests afforded to it under the ADA. Accordingly, SWAC properly

invoked the trial court’s jurisdiction to resolve the petition to compel arbitration

filed in this particular case.

               With these jurisdictional thresholds being satisfied, the sole issue

before the trial court was whether there was a valid and enforceable arbitration

agreement, and, if so, whether PPG failed to perform under the written agreement

for arbitration. The analysis is confined to the language of R.C. 2711.03(A) and is

not concerned with procedural or equitable issues that may or may not impair

SWAC’s ability to successfully litigate claims before an arbitrator. In short, SWAC’s

amended complaint did not attempt to invoke the trial court’s jurisdiction to address
the justiciability of the potential claims that are related to the parties’ contractual

relationship under the ADA. Accordingly, we find the trial court exceeded the scope

of the discretion afforded to it under R.C. 2711.03 by looking through the petition to

compel arbitration to prematurely review whether SWAC had standing to pursue

claims that were not before the court.

              Similarly, we are unpersuaded by the trial court’s reliance on the

doctrine of judicial estoppel. Generally, the doctrine of judicial estoppel “precludes

a party from assuming a position in a legal proceeding inconsistent with a position

taken in a prior action.” Advanced Analytics Laboratories, Inc. v. Kegler, Brown,

Hill & Ritter, L.P.A., 148 Ohio App.3d 440, 2002-Ohio-3328, 773 N.E.2d 1081, ¶ 37

(10th Dist.), citing Bruck Mfg. Co. v. Mason, 84 Ohio App.3d 398, 616 N.E.2d 1168

(8th Dist.1992). In order to apply the doctrine of judicial estoppel, the proponent

must show that his opponent “(1) took a contrary position; (2) under oath in a prior

proceeding; and (3) the prior position was accepted by the court.” Greer-Burger v.

Temesi, 116 Ohio St.3d 324, 2007-Ohio-6442, 879 N.E.2d 174, ¶ 25. The purpose of

judicial estoppel is to preserve the integrity of the courts by preventing a party from

abusing the judicial process. Id.

              Relevant to this appeal, however, the doctrine of judicial estoppel is a

merit-based defense that does not concern the validity or enforceability of the

arbitration provision. PPG has not presented any precedent to suggest the doctrine

impairs the trial court’s jurisdiction to resolve the petition to compel arbitration

pursuant to R.C. 2711.03. If SWAC’s alleged claims fall within the scope of a valid
and enforceable arbitration provision, the applicability of the doctrine of judicial

estoppel is an issue that is appropriate for an arbitrator to resolve.

              Having determined that the trial court prematurely addressed the

issue of standing and judicial estoppel, we turn to requirements of R.C. 2711.03 and

the evidence supporting SWAC’s petition to compel arbitration.

                     2. Scope of the Arbitration Provision

              As discussed, the relevant inquiry under R.C. 2711.03(A) is whether

there is a valid and enforceable arbitration agreement, and whether a party is

aggrieved by the alleged failure of another to comply with the binding agreement.

In this case, SWAC and PPG have not disputed that they are bound by the ADA’s

arbitration provision that requires the parties to arbitrate “any controversy or claim

arising out of or relating to [the ADA].” Moreover, PPG has not disputed that it has

not complied with the arbitration provision’s requirement to jointly appoint an

arbitrator.

              Despite these concessions, however, the trial court ignored the broad

language of the arbitration provision and concluded that “the instant dispute is not

arbitrable.” Noting that it was required to assess the parties’ underlying contract

when determining whether the arbitration provision is enforceable, the trial court

inferred that the potential claims of breach of contract and fraud could not fall

within the scope of the arbitration agreement where SWAC lacked standing to

pursue said claims. Because the trial court reached a merit-based determination
under R.C. 2711.03(A) that was alternative to its jurisdictional analysis, we must

address the trial court’s conclusion.

              The question of whether a controversy is arbitrable under the

provisions of a contract is a question for a court to decide upon examination of the

contract. Gibbons-Grable Co. v. Gilbane Bldg. Co., 34 Ohio App.3d 170, 171, 517

N.E.2d 559 (8th Dist.1986). Generally, an arbitration provision should not be

denied effect “‘unless it may be said with positive assurance that the arbitration

clause is not susceptible of an interpretation that covers the asserted dispute.’”

AT&T Technologies, Inc. v. Communications Workers of Am., 475 U.S. 643, 650,

106 S.Ct. 1415, 89 L.Ed.2d 648 (1986), quoting United Steelworkers of Am. v.

Warrior & Gulf Navigation Co., 363 U.S. 574, 582, 80 S.Ct. 1347, 4 L.Ed.2d 1409

(1960). When determining whether the controversy falls within the scope of an

arbitration clause, the “‘proper method of analysis * * * is to ask if an action could

be maintained without reference to the contract or relationship at issue. If it could,

it is likely outside the scope of the arbitration agreement.’” Aetna, 108 Ohio St.3d

185, 2006-Ohio-657, 842 N.E.2d 488, at ¶ 24, quoting Fazio v. Lehman Bros., Inc.,

340 F.3d 386, 395 (6th Cir.2003).

              We apply a de novo standard of review to determine whether a

controversy is arbitrable under an arbitration provision of a contract. Pantages v.

Becker, 8th Dist. Cuyahoga No. 106407, 2018-Ohio-3170, ¶ 7.

              After careful consideration, we find the trial court erred in

determining that the potential claims referenced in SWAC’s complaint are not
arbitrable under the provisions of the ADA. In our view, the standing and judicial

estoppel arguments presented in this case were improperly considered by the trial

court and had no bearing on whether the arbitration agreement was valid and

enforceable. Here, it is clear from the record that SWAC’s intention to pursue claims

for breach of contract and/or fraud against PPG relate exclusively to its position that

PPG’s predecessor, Akzo, breached its obligations under the ADA. Undoubtedly,

such claims could not be maintained without reference to the underlying contract or

relationship at issue and, therefore, fall within the scope of the broad arbitration

provision. See Aetna at ¶ 18 (“An arbitration clause that contains the phrase ‘any

claim or controversy arising out of or relating to the agreement’ is considered ‘the

paradigm of a broad clause.’”), quoting Collins & Aikman Prods. Co. v. Bldg. Sys.

Inc., 58 F.3d 16, 20 (2d Cir.1995). And, without addressing whether the information

contained in the bankruptcy court filings may or may not impair SWAC’s ability to

successfully pursue claims for breach of contract and fraud before an arbitrator in

the future, we find the relevant bankruptcy filings did not place the dispute outside

the scope of the arbitration agreement. Our conclusion is consistent with the federal

court’s previous order granting PPG’s motion to compel arbitration.

              This court recognizes the unique set of facts presented in this case

given the validity of the arbitration provision and the implications of the

information disclosed during bankruptcy proceedings.          We reiterate that our

decision takes no position on the merits of SWAC’s potential claims or whether the

principles of standing and judicial estoppel will ultimately warrant judgment in
favor of PPG. However, these are issues that must be resolved by the appointed

arbitrator.

              Following the express language set forth under R.C. 2711.03(A), we

sustain SWAC’s first assignment of error. The second and third assignments of error

are rendered moot.

              Judgment reversed and remanded. The trial court is instructed to (1)

vacate its order granting summary judgment in favor of PPG; (2) “make an order

directing the parties to proceed to arbitration” pursuant to R.C. 2711.03(A); and (3)

appoint an arbitrator based on the parties’ failure to agree on a jointly-appointed

arbitrator as required under the ADA.

      It is ordered that appellant recover of appellees costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
MICHELLE J. SHEEHAN, J., CONCUR